Citation Nr: 0532396	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  91-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to increased evaluations for residuals of 
shell fragment wounds of the right and left legs, each 
evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

In a December 1993 decision, the Board of Veterans' Appeals 
(Board), inter alia, denied service connection for a 
psychiatric disability, to include PTSD, and denied 
disability ratings in excess of 10 percent each for shell 
fragment wounds of the right and left legs.  

In May 1995, the United States Court of Veterans Appeals 
(subsequently renamed the United States Court of Appeals for 
Veterans Claims) (hereinafter, "the Court") granted a joint 
motion of the parties, vacated the Board's December 1993 
decision with regard to the increased ratings for the right 
and left leg wounds, and remanded that issue for additional 
development.  In August 1995, the Court granted a joint 
motion of the parties and vacated the Board's December 1993 
decision with respect to service connection for a psychiatric 
disability, to include PTSD.  The Court remanded that issue 
for additional development.  In September 1995, the Board 
accordingly remanded the case for additional development on 
the issues of service connection for a psychiatric 
disability, to include PTSD, and increased ratings for shell 
fragment wounds of the right and left legs.

In an April 1996 rating decision, the RO granted the 
veteran's claim for service connection for PTSD, and assigned 
a 10 percent evaluation, effective from May 9, 1989.  
Thereafter, the veteran perfected an appeal as to the 
effective date for the grant of service connection for PTSD, 
and as to the evaluation assigned.  In addition, the veteran 
instituted and perfected a separate appeal for a TDIU.  In a 
statement submitted to the Board in February 2000, however, 
the veteran's attorney withdrew the appeal regarding the 
earlier effective date issue.

In April 2000, the Board remanded the case for additional 
development of the appeals for a rating in excess of 10 
percent for PTSD, ratings in excess of 10 percent each for 
wounds of the right and left legs, and a TDIU.  The 
development the Board requested on remand included a VA 
psychiatric examination of the veteran.  

The veteran did not report for a scheduled VA examination.  
In a June 2003 decision, the Board denied an initial rating 
in excess of 10 percent for PTSD, denied ratings in excess of 
10 percent each for the right and left leg wound residuals, 
and denied entitlement to a TDIU.

In August 2004, the Court granted a joint motion of the 
parties, vacated the Board's June 2003 rating decision on all 
issues, and remanded the case for additional development, to 
include examinations with regard to the appealed ratings for 
PTSD and the leg wounds.

Accordingly, this case is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran's attorney has argued, with regard to the claim 
for a higher initial rating for PTSD, that the VA psychiatric 
examinations conducted thus far have been inadequate because 
they did not contain sufficient detail for evaluation 
purposes.  Specifically, the attorney asserts that the 
existing examination reports do not contain a discussion of 
whether the veteran's PTSD alone renders him unemployable, 
nor do they consider an opinion regarding the severity or 
duration of the veteran's PTSD symptoms, or whether the 
symptoms noted in the reports are due solely to that 
disorder.  The Court has held that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).

In accordance with the Court's order, the Board will again 
remand the case for a VA psychiatric examination, to be 
conducted consistent with the rating criteria.  Also in 
accordance with the Court's order, the Board requests with 
this remand a new examination of residuals of shrapnel wounds 
of the right and left legs.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted to provide the 
names and addresses of all medical providers from 
whom he has received treatment for the disabilities 
at issue since February 2003. Copies 
of all available medical records should be obtained 
and 
incorporated into the record.

2.  The AMC or RO should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of his 
PTSD.  The veteran's claims folder must 
be provided to the examiner for review.  
The veteran's history and complaints 
should be noted, all indicated studies 
should be performed, and all clinical 
findings reported in detail.  The 
examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder results in social and 
occupational impairment.  

The multi-axial assessment should also 
include discussion of Axis V (Global 
Assessment of Functioning (GAF) score), 
with an explanation of the numeric code 
assigned.  The report should also include 
an opinion and discussion regarding the 
severity or duration of the veteran's 
PTSD symptoms, and whether the veteran's 
PTSD renders him unemployable.  Any 
opinion expressed must be accompanied by 
a complete rationale.

3.  The AMC or RO should schedule the 
veteran for a VA medical examination to 
determine the current residual 
manifestations of shell fragment wounds 
of the right and left legs.  The 
veteran's claims folder must be provided 
to the examiner for review.  The examiner 
should describe the characteristics of 
all shell fragment wound scars on the 
veteran's legs, in accordance with the 
rating criteria.  If the scars are 
associated with limitation of motion or 
other diminishment of function of either 
leg, such manifestations should be 
described. The effect the shell fragment 
wound residuals have on the veteran's 
ability to work should be noted. Reasons 
and bases for any conclusions should be 
provided.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
review the veteran's claims for an 
increased rating for PTSD, for increased 
ratings for residuals of shell fragment 
wounds of the right and left legs, and 
for a TDIU.  If any benefit sought on 
appeal is not granted, the veteran and 
his attorney should be issued a 
supplemental statement of the case, and 
be afforded a reasonable period of time 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


